DETAILED ACTION
The amendment filed on 8/8/22 has been received and considered. By this amendment, claims 1-3, 5, and 7-9 are amended, claims 4, 6, and 10-20 are cancelled, and claim 21 is added. Thus, claims 1-3, 5, 7-9, and 21 are pending in the application.
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 8/8/22, with respect to the rejection(s) of claim(s) 1, 3, 5, and 7-9 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Annoni et al. (PG Pub. 2018/0085055).
Claim Rejections - 35 USC § 112
In view of the amendments to Claims 1 and 8, the previous 112(b) rejection has been withdrawn.
Claim Objections
Claim 5 is objected to because of the following informalities: The wording of Claim 5 is still awkward and inconsistent. A heart rate of a patient is a parameter, but then the rest of the parameters are listed by how they are determined or related to a parameter. A clearer version would be:
5. (Currently Amended) A device in accordance with claim 4, wherein
the detection means are also configured to detect a patient parameter selected from the group consisting of a heart rate of the patient, a parameter that can be determined by an EEG sensor, a parameter relating to breathing, a parameter relating to the sympathovagal balance, a parameter relating to the movement of the patient, combinations thereof.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-9, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (PG Pub. 2015/0142082) in view of Annoni et al. (PG Pub. 2018/0085055).
Regarding Claim 1, Simon discloses a device for performing a tVNS treatment having at least one electrode for generating a stimulation pulse (see par. 36), wherein the device has detection means that is configured to detect one or more parameter values (see par. 24), with the device having a control or regulation unit that configured to set one or more parameters of the stimulation pulse delivered by the electrode in dependence on the detected parameter value or values (see par. 34; Fig. 6). Simon does not disclose that the detected parameter value is room temperature or air pressure not specific to a patient. Annoni discloses a similar transcutaneous vagal nerve stimulator (see par. 43) that detects room temperature and/or air pressure (see par. 45) and uses this information to adjust stimulation parameters (see par. 50 and 72). It would have been obvious to one of ordinary skill in the art at the time of the invention to consider room temperature or air pressure because Annoni teaches they can influence discernment of pain (see par. 45 and 64). 
Regarding Claim 2, Simon discloses wherein the detection means are configured to measure the parameter values in real time; and the control or regulation unit is configured to set the stimulation pulse in dependence on the parameter values measured in real time (see simultaneously; par. 36 and 41).
Regarding Claim 3, Simon discloses wherein the detection means are connected to a memory such that the parameter values measured by the detection means are stored in the memory (see memory of control unit 330; par. 170); and in that the control or regulation unit is configured to set the stimulation pulse in dependence on the parameter values stored in the memory (see par. 170).
Regarding Claim 5, Simon discloses wherein the patient parameter is the heart rate of the patient, at least one parameter that can be determined by means of an EEG sensor, a parameter relating to breathing, a parameter relating to the sympathovagal balance, a parameter relating to the movement of the patient, or a combination of the aforesaid parameters (see par. 24).
Regarding Claim 7, Simon discloses wherein the regulation unit is configured to control the electrode such that the parameter values detected by means of the detection means are adjusted to desired values or to desired value ranges by means of the stimulation pulse (see par. 88 and 170).
Regarding Claim 8, Simon discloses the control or regulation unit is configured to coordinate the stimulation pulses with periodically occurring physiological processes of the patient (see par. 148).
Regarding Claim 9, Simon discloses the detection means are suitable to detect the breathing of the patient and that the control or regulation unit is configured to coordinate the stimulation pulses with the breathing signal or to trigger the stimulation pulses (see par. 163 and 168).
Regarding Claim 21, Simon discloses wherein the physiological processes are neurological processes (see par. 148).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792